DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract contains the phrase "Described herein.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show dmin_user and dmin_terminals as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Saul (WO2013154775A1) in view of Minar (US 20090131798 A1) and in further view of Long (US 20110160514 A1).
Re. claims 1, 8, 12 and 17, Saul discloses system for treating tissue, the system comprising: a catheter comprising: 
an elongate body having a first conductive layer formed from a first plurality of filaments extending down a length of the elongate body (figure 19a, first conductive layer 928), a second conductive layer formed from a second plurality of filaments extending concentric to the first conductive layer (figure 19a, second conductive layer 932), wherein the first and second conductive layers are enclosed by a flexible insulating material (figure 19a, insulating layer 934), a first electrode at a distal end region of the catheter in electrical communication with the first conductive layer (first electrode 920); a second electrode at the distal end region of the catheter in electrical communication with the second conductive layer (second electrode 922); and 
a high-voltage connector configured to connect to the pulse generator through a port, the high-voltage connector adapted to couple the first and second conductive layers to the pulse generator (paragraph 0118 – “RF delivery device 900 includes a catheter shaft 902. The proximal end of the catheter shaft 902 is connected to an RF generator (not shown) and a fluid reservoir (e.g., fluid reservoir 326 of Figure 6)”).
Saul teaches the claimed invention except insulative material having a dielectric strength sufficient to withstand 1 kV or more, but Minar discloses that it is known for a balloon catheter system [paragraph 0036] to incorporate insulative layer having a dielectric strength sufficient to withstand 1-5 kV or more (paragraph 0041 – figure 3 discloses a heat shield layer 143made of a “substantially thermally insulating material, for example, and non-limitingly, polytetrafluoroethylene (PTFE)” that is “also an electrically insulating material (having a dielectric strength of about 24 kV/mm)”), therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known insulative dielectric of Minar into the system of Saul as doing so would predictably result in “prevention of arcing between the electrode and any metallic material that may be present in the guiding element” (Minar paragraph 0041).
The combined invention teaches the claimed invention except a pulse generator configured to generate a plurality of electrical pulses having amplitude of at least 0.1 kV and a duration of less than 1000 nanoseconds, but Long discloses that it is known for balloon catheter systems to comprise a pulse generator configured to generate a plurality of electrical pulses having amplitude of at least 0.1 kV (paragraph 0112 – the energy source 14 has to generate a high voltage of about 3 kV)and a duration of less than 1000 nanoseconds (paragraph 0060 – “method and a device is disclosed which causes cell death with unipolar pulses which are nominally about 250 nanoseconds in pulse duration”; paragraph 0061 – “High voltage DC pulses of several thousand volts ranging in duration from a few nanoseconds to a few tens of microseconds may be employed to cause cell necrosis in-vivo”), therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known pulse generator of Long into the combined invention in order to provide treatment to a target tissue region of interest.

Re. claim 2, Saul further discloses a guidewire lumen concentrically surrounded by the first and second conductive layers (paragraph 0006 – “The assembly also includes a rapid exchange shaft having a proximal end and a distal end and defining a guidewire lumen configured for reception and passage of a guidewire”).

Re. claim 3, the combined invention does not explicitly disclose the first and second electrodes are separated by 0.5 mm or more, but based on In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) that “the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice”, where in the instant case, placement of first and second electrodes by a distance of 0.5 mm or more is held to be an obvious matter of design choice, and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try the known electrode proximity distance in order to provide treatment to a target tissue region of interest. 

Re. claim 4 and 15, Saul further discloses wherein the first conductive layer comprises a first braid pattern of conductive filaments that varies along the length of the elongate body so that the elongate body is more flexible at the distal end region (paragraph 0087 – “catheter 126 can be an extruded material, and optionally can have a stiffening element therein such as a braided material”).

Re. claim 5, Saul further discloses wherein the first braid pattern has a different braid angle along the length of the elongate body (figure 19a, differing braid angles shown by the concentric layers).

Re. claim 6-7, Saul further discloses a bias on an outer surface of the distal end region of the elongate body configured to drive the distal end region of the elongate body against a vessel wall when deployed in a vessel, and wherein the bias is an inflatable balloon (paragraph 0012 – “the inflatable element is a balloon with a substantially cylindrical section and the double helical electrode is disposed on the substantially cylindrical section”; paragraph 0080 – “when inflated, larger diameter proximal and distal ends of the expandable portion 214 contact the vessel wall, while space is left between the cylindrical section 222 of the expandable element and the vessel wall as illustrated in Figure 8”).

Re. claim 9, Saul further discloses one or more steering tendons within a lumen of the elongate body (guidewire 310).  

Re. claim 13, Saul further discloses wherein at least one of the first and second plurality of filaments comprises braided or woven filaments (paragraph 0087 – “catheter 126 can be an extruded material, and optionally can have a stiffening element therein such as a braided material”).

Re. claim 14, Saul further discloses wherein the catheter comprises three concentric layers of insulative material separated by the first and the second conductive layers (figures 19a-d).

Re. claim 16, Saul further discloses (figure 19a, differing braid angles shown by the concentric layers).

Re. claim 18, Saul further discloses wherein the high-voltage connector comprises an insulating safety structure configured to provide at least a minimum clearance distance without increasing a total length of the high-voltage connector (paragraph 0089 – “insulation material 34 is applied to substantially entire device” shown in figure 2).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Saul (WO2013154775A1) in view of Minar (US 20090131798 A1) and in further view of Long (US 20110160514 A1) as applied to claims above, and further in view of Edwards (US Patent No. 5,800,378 A). 
Re. claim 10, the combined invention discloses the claimed invention except the first and second electrodes comprise needle electrodes, but Edwards discloses that it is known for catheter systems to include needle electrodes (figure 14 discloses two needle electrodes 200 protruding from catheter system), and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the needle electrodes of Edwards into the combined invention in order to provide treatment to a target tissue region of interest.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Saul (WO 2013154775A1) in view of Minar (US 20090131798 A1) and in further view of Long (US 20110160514 A1) as applied to claims above, and further in view of Ogle (US 2018/0000540 A1).
Re. claim 11, Saul further discloses the apparatus is a cardiac catheter (paragraph 0057) but does not teach the first and second electrodes comprise ring electrodes, but Ogle discloses that it is known for catheter systems to include ring electrodes (figure 2, catheter system discloses ring electrodes 24), and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ring electrodes of Ogle into the combined invention in order to provide treatment to a target tissue region of interest.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Saul (WO 2013154775A1) in view of Minar (US 20090131798 A1) and in further view of Long (US 20110160514 A1) as applied to claims above, and further in view of Mohr (US 20090171372 A1).
Re. claim 26, the combined invention teaches the claimed invention except the system is a robotic system comprising a robotic arm configured to manipulate the elongate body, but Mohr teaches that it is known for medical device/catheter systems to be manipulated/controlled via robotics (paragraph 0012 – discloses the known technique of directing catheters via robotic systems, such as robotic arm 124), therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the robotic arm of Mohr into the combined invention in order to target stimulation at a target region of interest.

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Saul (WO 2013154775A1) in view of Minar (US 20090131798 A1) and in further view of Long (US 20110160514 A1) as applied to claims above, and further in view of Gerber (US 2007/0100387 A1).
Re. claim 27-28, Saul further teaches the measurement of impedance (paragraph 0102), but does not teach the suspension of stimulation until an impedance exceeds and/or falls below an impedance threshold, but Gerber discloses that it is known for catheter systems to supply/control stimulation cycles based on impedances measured (paragraph 0107 – discloses known method of off-on duty stimulation cycles based on sensed impedance, such as suspending stimulation until sensed impedance exceeds a threshold), therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the impedance threshold controlled stimulation as taught by Gerber into the combined invention in order to control stimulation and achieve a desired result.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041. The examiner can normally be reached Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792